DETAILED ACTION
The communication dated 11/30/2021 has been entered and fully considered.
	Claims 1, and 3-4 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
The Examiner would like to emphasize that the Applicant needs to actively claim the separating and sieving limitations to overcome the 103 rejection below. The Applicant has passively claimed the limitations when it comes to separating the powders by sieving. By only passively claiming the limitations of separating the powders by sieving, the rejection would only need to show the concepts of separating powders and that separating powders can be done by sieving. The rejection would only need to have any ability to separate by using a sieve. The 103 rejection below is provided to show and state that the conceptual idea of sieving and separating powders is not novel and that separating and sieving powders is known in the art, as Applicant has also agreed to on page 8 in regards to the CONRAD reference in Applicant’s Arguments/Remarks of 5/24/2021. 
The Applicant will need to actively claim separating the powders by sieving in order to overcome the rejection. The claims, as written, only require any ability to separate by sieving.  In order to actively claim, there needs to be physical structure to the separating step and take it away from the passive language of simply separating the material, such as the structures 
As stated before in the Non-Final Office Action of 11/30/2021, the Examiner would like to explain that the 103 rejection below, teaches the overall concepts of the claimed invention. YADROITSEV teaches the additive manufacturing of successive layers by vertically moving a piston using different materials. NORDKVIST teaches the concept that powders of different diameters can be separated into different containers and MCFARLAND teaches the concept that powders of different diameters can be sieved. NORDKVIST and MCFARLAND together teach the concept that powders can be separated and sieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over YADROITSEV (EP 2156942 A1) in view of Nordkvist et al. (U.S. PGPUB 2015/0071809), hereinafter NORDKVIST and MCFARLAND et al. (U.S. PGPUB 2016/0193696), hereinafter MCFARLAND.
Regarding claim 1, YADROITSEV teaches: A method for producing a three-dimensional object from powders (YADROITSEV teaches a process for producing a 3D part from powder [0005-0006]), the objects having with a gradient of properties (YADROITSEV teaches making the final parts with different properties [0077]), comprising: a successive application of layers of powders of various materials during a vertical displacement of a piston of a build chamber with the object to be sintered and a programmed selective sintering/melting of a given area in a plane of each layer (YADROITSEV teaches application of layers of powders of several different materials [0004; 0008-0010] and using vertical displacement of a plate (21) using cylinders (23) which Examiner is interpreting as a piston, in a build chamber (12) [0040] and the layers are sintered in a given area in a plane of each layer [0055]), wherein: a) the selected powders of dissimilar materials with strictly defined different diameters of particles, are filled up to powder feeding containers, individual for each diameter respectively ( YADROITSEV teaches a first and second containers adapted respectively to contain a powder of a first material and a powder of a second material different from the first material [0031; 0041]. YADROITSEV teaches different powders and the powders are different materials [0004] and that the powders are in individual containers (10, 10’) for each different powder [0041]. YADROITSEV further teaches the diameter of the powder may vary in a range of 5 to 20 microns.); b) a first powder layer with a first thickness being multiple of a maximum particle diameter from a material of the first layer is applied (YADROITSEV teaches the thickness of a layer may be of the order of 20 to 100 microns, and the particle diameter of the powder may vary in a range of 5 to 20 microns [0045]. Therefore, if the layer is 100 microns, and the particle diameter is 20 microns, then the layer is a multiple of 5 of the particle diameter, which meets the limitation.); c) the sintering/melting of the given area in the plane of a first layer is carried out (YADROITSEV teaches sintering a given area in the plane of a first layer is carried out [0007-0008; Fig. 3a; 0083; 0047]); d) the piston of the build chamber is raised above a height of the first layer (YADROITSEV teaches the plate (21) is raised to a height of the first layer [0048; Figs. 3a, 4a, 5a]); e) the unsintered powder is removed from the first layer into the container for unsintered powder (YADROITSEV teaches the unsintered powder is removed from the first layer [0048]); f) the piston of the build chamber is lowered at the height of the layer (YADROITSEV teaches the plate (21) is then lowered at the height of the layer [0049; Fig. 5a]); g) a powder of another material is applied and stages c-f are repeated a necessary number of times according a desired powder composition (YADROITSEV teaches after the plate (21) is lowered, a second powder is deposited and the stages are repeated [0049; 0013]); h) the piston of the build chamber is lowered at a height of a next layer with a second thickness being multiple of a maximum particle diameter from a material of this layer and stages b-g are repeated a necessary number of times for 3D object sintering (YADROITSEV teaches the plate (21) is lowered at a height of a next layer with a second thickness [0045 ;0050; Figs. 9a, 10a]. YADROITSEV further teaches the stages are repeated [0050; 0013; 0016; 0066]. YADROITSEV also teaches the thickness of a layer may be of the order of 20 to 100 microns, and the particle diameter of the powder may vary in a range of 5 to 20 microns [0045]. Therefore, if the layer is 100 microns, and the particle diameter is 20 microns, then the layer is a multiple of 5 of the particle diameter, which meets the limitation.); i) the piston of the build chamber is lowered down, and all unsintered powders are removed from the build chamber into the container for unsintered powder (YADROITSEV teaches it is possible to eliminate all the powder at once from the build chamber [0023; 0076]); j) all unsintered powders are sieved and separated accordingly separated; defective powder is separated; k) all sieved powders are dumped into powder containers individual for each diameter and material respectively (YADROITSEV teaches the powders are dumped into containers (7). YADROITSEV further teaches a rotary system (6) which allows the change of the containers [0044]); l) all sieved powders are conveyed from their containers into powder feeding containers, individual for each diameter and material respectively for re-use.
YADROITSEV teaches all the limitations state above, but does not explicitly teach all powders are dumped into individual diameter containers or that the powders have different diameters. In the same field of endeavor, additive manufacturing, NORDKVIST teaches a first powder hopper (4) and a second powder hopper (14) [Fig. 2A; 0063]. NORDKVIST also teaches the first powder hopper (4) may be provided with a first type of powder, e.g., a powder with a first particle size distribution. The second powder tank (14) may be provided with a second type of powder, e.g., a powder with a second particle size distribution. In some embodiments, the first 
YADROITSEV and NORDKVIST teach all the limitations stated above, but fails to teach the powders are sieved or defective powder. In the same field of endeavor, additive manufacturing, MCFARLAND teaches raising the build platform (102) to push the powders into the chutes and the powder material is filtered and recirculated to hopper (121) for the next build [0067]. MCFARLAND teaches the platform (102) can be lowered within the build chamber (117) as successive layers of the object (103) are formed [0052]. MCFARLAND teaches the powder is channeled into a collection hopper (128) [0054] and the powder from the collection hopper is fed into a threshold filter (126), which filters out particles having a size above the upper particle size limit specified for the build and the threshold filter may be a sieve having an appropriate mesh size [0055]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to sieve and reuse the powder, as 
Furthermore, it would be obvious to one of ordinary skill in the art to sieve the material based on size and reuse the materials separated by size as it is known to do so as taught by NORDKVIST and MCFARLAND. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 3, YADROITSEV teaches: wherein the selective sintering/melting is carried out by a laser radiation (YADROITSEV teaches the layers are sintered by a laser beam [0003; 0031]). 
Regarding claim 4, YADROITSEV is silent as to sintering with an electron beam. In the same field of endeavor, additive manufacturing, NORDKVIST teaches sintering with an electron beam. It would have been obvious one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the laser in YADROITSEV with the electron beam in NORDKVIST as it is a known energy source for sintering. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). Furthermore, one would have been motivated to substitute the laser in YADROITSEV with the electron beam in NORDKVIST, in order to selectively sinter the powder [0055].
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/C.B./Examiner, Art Unit 1748   



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748